478 S.W.2d 441 (1972)
Robert E. WILLIAMS and Cecil M. Daniels, Jr., Appellants,
v.
The STATE of Texas, Appellee.
No. 45280.
Court of Criminal Appeals of Texas.
April 5, 1972.
*442 Robert L. Moore, El Paso, for appellant.
Royce A. Oxford, County Atty., Sierra Blanca, and Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
MORRISON, Judge.
The offenses are carrying a pistol; the punishment fines of $100.00 each.
The record before us does not contain a sentence from the trial court. A sentence must be pronounced in every felony case and in every misdemeanor case except where the maximum possible punishment is by fine only. Art. 42.02, Vernon's Ann. C.C.P. Clemons v. State, Tex.Cr.App., 414 S.W.2d 940.
The punishment for carrying a pistol as denounced by Art. 483, Vernon's Ann.P.C., is:
"... by a fine of not less than One Hundred Dollars ($100) nor more than Five Hundred Dollars ($500) or by confinement in jail for not less than one (1) month nor more than one (1) year..."
Where no sentence has been pronounced in the trial court, the Court of Criminal Appeals is without jurisdiction to enter any other order except to dismiss the appeal. McCaleb v. State, Tex.Cr.App., 396 S.W.2d 416.
The appeal is dismissed.